                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 MOONBEAM CAPITAL
 INVESTMENTS, LLC, and THE
 TRAVELERS INDEMNITY                           Case No. 2:18-cv-12606
 COMPANY, as subrogee of                       District Judge Gershwin A. Drain
 Moonbeam Capital Investments,                 Magistrate Judge Anthony P. Patti
 LLC,

              Plaintiffs,

 v.

 INTEGRATED
 CONSTRUCTION SOLUTIONS,
 INC.

           Defendant.
_________________________/


   ORDER DENYING DEFENDANT INTEGRATED CONSTRUCTION
  SOLUTIONS INC.’S MOTION TO COMPEL PRODUCTION OF THE
  MIRROR AND WALL CLEAT AT THE LOSS LOATION (DE 15) AND
  CANCELLING HEARING NOTICED FOR MARCH 25, 2019 (DE 21)

      Currently before the Court is Defendant Integrated Construction Solutions

Inc.’s (ICS) February 1, 2019 motion to compel production of the mirror and wall

cleat at the loss location, which has been referred to me, Plaintiffs’ response in

opposition, and Defendant’s reply. (DEs 15, 18, 19, 20.) This motion initially was

set for hearing on March 25, 2019 at 10:00 a.m. (DE 21.) However, pursuant to

E.D Mich. LR 7.1(f)(2), this motion will be determined without oral argument.
I.    Background

      According to the Complaint, this matter arises out of a February 16, 2017

claimed water loss at the Farmington Hills Radisson Hotel operated by Plaintiff

Moonbeam Capital Investments, LLC (Moonbeam) and insured by Plaintiff

Travelers Indemnity Company (Travelers). (DE 1 ¶¶ 9, 14-16.) Defendant ICS

had performed certain construction services at the hotel, including renovation of

certain bathrooms. (Id. ¶¶ 10-13.) Plaintiffs allege that the water loss occurred

when a wall mirror installed by ICS in the bathroom of Room 239 fell off the wall

and severed a water line underneath it, causing severe water damage. (Id. ¶ 14.)

Plaintiff clams that ICS was negligent in using a damaged cleat to install the

mirror, failing to properly seat the mirror on the cleat, and failing to allow adequate

clearance between lighting fixtures and the mirror, among other things. (Id. ¶ 22.)

II.   The Instant Motion to Compel

      A.     Defendant ICS’s motion to compel (DE 15)

      Defendant ICS filed a motion to compel Plaintiffs to “produce the mirror

and all of its related parts, including the cleats and all screws, etc. for inspection in

the bathroom of room 239 of the hotel within 21 days[,] and [to] order that

[P]laintiffs pay the costs, including reasonable attorney fees, for ICS having to file




                                            2
 
this motion.” (DE 15 at 11-12.)1 ICS states that it has requested production of the

mirror and cleat in its discovery requests, and its attorney “requested the inspection

of the mirror in the bathroom of room 239 of the hotel on multiple occasions” by

letter and email. (Id. at 2-3, citing DEs 15-3 at 5 and 15-5 at 2-3.)

              B.             Plaintiffs’ response (DE 18)

              Plaintiffs respond that ICS has already conducted two inspections, with its

experts, of the hotel room and the evidence involved in the loss, including the

mirror and cleat, on February 17 and 28, 2017, and now seeks to compel a third

inspection. (DE 18 at 10-11.) However, ICS had never served a Fed. R. Civ. P.

34(b)(1)(A) written request for entry onto the property. (Id. at 13.) Rather, ICS’s

discovery requests only sought production of the mirror and wall cleat “for

inspection,” and counsel for ICS only made informal requests to enter the hotel

property for an inspection. (Id.) Plaintiffs state that the subject mirror and wall

cleat are in Traveler’s evidence storage facility in Connecticut, and they seek a

protective order limiting an inspection of the mirror and cleat to observations,

photographs and measurements of the mirror and cleat at that facility in



                                                            
1
  The Court questions whether Defendant sufficiently sought concurrence pursuant
to E.D. Mich. LR 7.1(a) and my Practice Guidelines prior to filing the instant
motion. (See DE 15 at 3.) Because this motion was fully briefed at the time it was
referred to me, the Court will address it. However, going forward, the parties must
ensure they comply with the requirements of LR 7.1(a) prior to filing any motion.
                                           3
 
Connecticut. (Id. at 23.) And, to the extent a re-inspection of Room 239 is

permitted, Plaintiffs request that the inspection be limited to a non-destructive,

observation-only inspection, limited to photographs and measurements but no

removal or alteration of any aspect of the room, and in the presence of Plaintiffs’

counsel and experts. (Id. at 22-23.)

       C.    ICS’s reply (DE 19)

       ICS filed a reply brief in which it states that it did not agree to store the

mirror and its component parts in Connecticut, and that the mirror should have

been stored at the hotel in Farmington Hills, Michigan. (DE 19 at 2-3.) ICS

further contends that it did not have the opportunity to conduct full prior

inspections because those inspections were conducted before Plaintiffs filed their

complaint, and thus ICS did not have full knowledge of Plaintiffs’ claims. (Id. at

4-5.) Finally, ICS argues that the instant motion is not “procedurally premature”

because it twice asked for inspection of the mirror in written discovery requests,

and subsequently “clarified that these requests were for inspection of the mirror in

the specific location where the loss is claimed to have occurred.” (Id. at 5-6.) “But

to the extent that plaintiffs’ [sic] claim that a separate FRCP 34 request is

necessary, one has been served on plaintiffs [on February 21, 2019], which they

will again deny.” (Id., citing DE 19-7.)

III.   Analysis

                                            4
 
              A.             ICS’s motion to compel Plaintiffs to produce the mirror and cleat
                             in the bathroom of room 239 of the hotel is denied as premature

              ICS seeks an order, pursuant to Fed. R. Civ. P. 34 and 37, compelling

Plaintiffs “to produce the mirror and all of its related parts, including the cleats and

all screws, etc. for inspection in the bathroom of room 239 of the hotel within 21

days[.]” (DE 15 at 11-12 (emphasis added).) In support of its motion, ICS relies

on the following Rule 34 request to inspect, and Plaintiffs’ response:

                13. In regard to the mirror alleged in paragraph 14 of the plaintiffs’
                complaint and the wall cleat alleged in paragraph 22 of the plaintiffs’
                complaint, please produce them for inspection.

                ANSWER: The mirror and wall cleat have already been made
                available to Defendant, its insurer and expert. They are currently
                stored at the Travelers’ laboratory in Connecticut and will be made
                available for Defendant’s inspection there on a mutually convenient
                date.

(DE 15 at 2-3; DE 15-3 at 5 (emphasis added).)2 Plaintiffs thus have agreed to

make the mirror and wall cleat available for inspection, as requested, where they

have been stored in the ordinary course of business since March 2017. However,

ICS objects to traveling to Connecticut to inspect the mirror and cleat and argues


                                                            
2
  In its reply, ICS also refers to an additional request to “produce the mirror you
alleged fell in room 239 and all of its associated or component parts of that mirror,
including the wall cleat.” (DE 19 at 5; DE 19-5 at 3.) Plaintiffs objected to that
request as “duplicative of Request for Production 13,” and again stated that the
mirror and wall cleat “are currently stored at the Traveler’s laboratory in
Connecticut and will be made available for Defendant’s inspection there on a
mutually convenient date.” (DE 19-5 at 3.)
                                             5
 
instead that both should be produced for inspection “in the bathroom of room 239

of the hotel.” (DE 15 at 2-3.) However, ICS’s discovery request does not include

a request to inspect the mirror and wall cleat “in the bathroom of Room 239 of the

hotel.” ICS appears to rely on its informal requests, by letter and email, to inspect

the mirror in the bathroom of room 239 of the hotel to argue that Plaintiffs should

be compelled to allow inspection of the mirror and cleat in the hotel room at issue.

(DE 15 at 3; DE 15-5 at 2-3.) However, “[w]hile [ICS’s] informal discovery

request may be expeditious, federal courts have denied motions to compel the

production of documents where the movant failed to make a formal discovery

request for the documents.” Garrison v. Dutcher, No. 1:07-cv-642, 2008 WL

938159, at *2 (W.D. Mich. Apr. 7, 2008) (citing cases, and refusing to compel

production of medical records requested only by an informal letter request).

      ICS did not serve a proper request pursuant to Fed. R. Civ. P. 34(a)(2) to

inspect the mirror and its component parts “in the bathroom of Room 239 of the

hotel where the claimed loss occurred” until February 21, 2019 (the same day it

filed its reply brief in support of the instant motion). (DE 19-7.) Plaintiffs’

response to that request is not due until March 25, 2019. See Fed. R. Civ. P.

34(b)(2)(A). Under Fed. R. Civ. P. 37(a)(3), a motion to compel may only be

made if the non-moving party failed to answer or respond to a proper discovery

request under the Federal rules. Davis-Hussung v. Lewis, No. 14-14964, 2015 WL

                                           6
 
5546995, at *1 (E.D. Mich. Aug. 31, 2015) (“A motion to compel is not timely

until a discovery request has been tendered in accordance with [the federal rules]

and that request has either (1) [] not been responded to despite the passing of the

deadline for response; or (2) responded to in a way that leads the requesting party

to believe the response is insufficient.”) (emphasis added) (Stafford, M.J.).

Accordingly, a motion to compel ICS’s February 21, 2019 discovery request is

DENIED as premature. See Nurse Notes, Inc. v. All State Ins. Co., No. 10-

14481, 2011 WL 3862402, at *2-3 (E.D. Mich. Aug. 31, 2011) (denying as

premature defendant’s motion to compel filed before the 30-day time period to

respond to the discovery request at issue) (Hood, C.J.).

      B.     Plaintiffs will not be compelled to produce the mirror and cleat
             for inspection in Michigan

      Plaintiffs have reasonably agreed to make the mirror and wall cleat

requested in Request No. 13 available for inspection at Plaintiff Traveler’s

laboratory in Connecticut, where they have been stored by Traveler’s since March

2017. (DE 15-3 at 5.) Plaintiffs will not be compelled to incur the time and

expense to package and ship the mirror and wall cleat to Michigan for inspection.

Plaintiffs have explained that ICS has twice inspected the evidence in Room 239

(specifically including the mirror and subject wall cleat) with its experts, including

a full opportunity each time to observe, measure, inspect and photograph the


                                          7
 
subject bathroom, mirror and cleat. (DE 18 at 10-11; DEs 18-2, 18-3, 18-4.) In

addition, Plaintiffs state that they “have offered ICS the opportunity to separately

non-destructively observe and photograph Room 239 and the mirror and cleats in

their respective locations,” but that ICS has rejected that offer. (DE 18 at 19-20.)

The Court agrees with Plaintiffs that “[b]oth of these options amply satisfy ICS’s

requests and the necessary balancing act that must occur for Rule 34 inspections.”

(Id. at 20.) See American Water Heater Co. v. Taylor-Winfield Technologies, Inc.,

No. 2:16-CV-125, 2018 WL 3339189, at *2 (E.D. Tenn. Jan. 23, 2018) (“Where

the parties differ as to whether a test or inspection is appropriate, ‘the court must

balance the respective interests by weighing the degree to which the proposed

inspection will aid in the search for truth against the burdens and dangers created

by the inspection.’”) (quoting Scruggs v. Int’l Paper Co., 278 F.R.D. 698, 700

(S.D. Ga. 2012)).

      Moreover, and particularly in light of prior inspections and measurements,

the Court is not persuaded that “the only place for a proper inspection of the mirror

and its cleat is in the bathroom.” (DE 15 at 3.) Experts, using measurements and

photographs, should be able to make all the calculations and demonstrations

necessary for discovery and trial purposes. Accordingly, Defendant ICS’s motion

to compel, including its request for costs, is DENIED.



                                           8
 
      If the parties are able to work out an arrangement for inspection of the

mirror, wall cleat and bathroom in Room 239 to their mutual satisfaction, then

costs would necessarily need to shift to Defendant to pay for: (1) costs associated

with shipping of the mirror and wall cleat to Michigan and return shipping to

Connecticut, including packaging, shipping and insurance costs; (2) costs to take

Room 239 out of service for the day of the inspection; and (3) costs associated with

any destruction and/or repair to the mirror, walls, etc. of Room 239 as a result of

ICS’s inspection.

      Finally, the hearing noticed for March 25, 2019 (DE 21) is CANCELLED.

      IT IS SO ORDERED.

Dated: February 27, 2019               s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE


                               Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on February 27, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                          9
 
